Citation Nr: 1015221	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  05-28 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, and, if so, whether service 
connection is warranted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disability due to headaches, and, if so, whether service 
connection is warranted.  

3.  Entitlement to service connection for a bilateral elbow 
disability.

4.  Entitlement to service connection for cervical spine 
disability.

5.  Entitlement to service connection for low back 
disability.

6.  Entitlement to service connection for bilateral knee 
disability.

7.  Entitlement to service connection for left shoulder 
disability.

8.  Entitlement to service connection for cranial brain 
damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2004, a 
statement of the case was issued in July 2005, and a 
substantive appeal was received in July 2005.

Although the Veteran requested a Board hearing in July 2005, 
he failed to report for his scheduled February 2010 hearing.

All issues, other than the questions of whether new and 
material evidence has been submitted to reopen claims of 
entitlement to service connection for psychiatric and 
headache disabilities, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. In a July 1973 rating decision, an RO denied service 
connection for headaches and emotional instability; a timely 
notice of disagreement was not received by VA.  

2.  Evidence added to the record since the July 1973 rating 
decisions, which is not redundant or cumulative of evidence 
already of record, raises a reasonable possibility of 
substantiating a claim of service connection for headaches.  

3.  In a September 1976 RO rating decision, and RO denied 
entitlement to service connection for depressive neurosis 
with paranoid features; a timely notice of disagreement was 
not received by VA.  

4.  Evidence added to the record since the September 1976 
rating decision, which is not redundant or cumulative of 
evidence already of record, raises a reasonable possibility 
of substantiating a claim for service connection for a 
psychiatric disability.  


CONCLUSIONS OF LAW

1.  The July 1973 rating decision, in which the RO denied 
service connection for headaches and a psychiatric 
disability, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103 (2009).  

2.  New and material evidence has been submitted since a July 
1973 RO rating decision and the claim for entitlement to 
service connection for headaches must be reopened.  38 
U.S.C.A. § 7108 (West 2002); 38 C.F.R. § 3.156 (2009).  

3.  The September 1976 rating decision, in which the RO 
denied service connection for a psychiatric disability, is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2009).  

4.  New and material evidence has been submitted since a 
September 1976 rating decision and the claim for entitlement 
to service connection for a psychiatric disability must be 
reopened.  38 U.S.C.A. § 7108 (West 2002); 38 C.F.R. § 3.156 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that Veteran's July 2003 claim specifically 
states that he seeking entitlement to service connection for 
emotional pains/stresses.  Although a claimant may describe 
only particular mental disorders in a service connection 
claim, the claim should not necessarily be limited to those 
disorders.  Rather, VA should consider the claim as a claim 
for any mental disability that may reasonably be encompassed 
by several factors including: the claimant's description of 
the claim, the symptoms the claimant describes, and 
information the claimant submits or VA develops and obtains 
in connection with the claim.  A claimant does not file a 
claim to receive benefits only for a particular psychiatric 
diagnosis, but rather for the affliction his mental 
condition, however diagnosed, causes him.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that claims for 
service connection for PTSD encompass claims for service 
connection for all current psychiatric disabilities that 
arise from the same symptoms).

Recent VA treatment records document that the Veteran has 
been diagnosed with chronic paranoid schizophrenia.  
Therefore, the Board finds that the Veteran's July 2003 claim 
encompasses all of the Veteran's current acquired psychiatric 
disabilities.  The Board has therefore described the 
underlying issue as one of entitlement to service connection 
for acquired psychiatric disabilities.

In July 1973, an RO denied service connection for headaches 
and emotional instability on the basis that these claimed 
disabilities were not shown in service.  That decision and 
notification of his appellate rights were mailed to the 
Veteran and his representative the following month.  VA did 
not receive a notice of disagreement within one year of that 
mailing, and, therefore, the decision became final.  
38 U.S.C.A. § 7105(c).  

In September 1976, the RO again denied service connection for 
a psychiatric disability, this time characterized as 
depressive neurosis with paranoid features, for lack of 
evidence of the claimed disability during service or within 
an applicable presumptive period.  A copy of that decision 
and of his appellate rights were mailed to the Veteran and 
his representative the following month.  VA did not receive a 
notice of disagreement within one year of that mailing, and, 
therefore, the decision became final.  Id.  

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.

Evidence of record prior to the 1973 decision included the 
Veteran's service treatment records and a report of VA 
hospitalization for psychiatric treatment in 1973.  At the 
time of the 1976 decision there had been added to the record 
a report of another VA hospitalization for psychiatric 
treatment from 1976.  By this time the only statement from 
the Veteran, of any specificity, referred to a dispute with a 
cook while stationed in Cuba, arrested, jailed, and, 
apparently more than once, placed in a straight jacket.  

In his claim received in July 2003, the Veteran provided new 
lay evidence, stating that while aboard an aircraft carrier 
he was designated as a security official, there were mutinous 
actions, including gun fights in which the Veteran asserts he 
was injured, and that these activities resulted in his 
suffering "a very heavy emotional strain."  He also 
reported that the ship encountered a storm during which time 
he cracked his head and lost consciousness.  

This lay evidence, which the Board must take as credible for 
the purposes of determining whether to reopen the claims, 
goes to the reason for the last final denials of service 
connection for these claimed disabilities and raises a 
reasonable possibility of substantiating the claims.  Hence, 
the claims must be reopened.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board has not decided any issue in a manner unfavorable 
to the Veteran.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  The claims for service 
connection for headaches and a psychiatric disability are 
reopened with no decision on the merits rendered at this 
time.  Any present discussion regarding whether VA has met 
its duties to notify and assist with regard to those claims 
would be premature.  


ORDER

New and material evidence having been submitted, claims of 
entitlement to service connection for a psychiatric 
disability and for headaches, are reopened; to that extent, 
the appeal is granted.  


REMAND

VA has not discharged its duty to assist the Veteran in this 
case; additional development is indicated.  

The Veteran has submitted multiple statements in which he 
contends that he received treatment in connection with a 
nervous breakdown while aboard the USS Shangri-La (CVA-38), 
as well as treatment from the Guantanamo Bay Naval Base.  
Thus, it appears that the Veteran may have received 
additional relevant medical treatment during service, that 
the associated treatment records are not in the claims file, 
and that the treatment records may be pertinent to his claim.

In this regard, in July 2006, the RO requested (in two 
separate requests) that the National Personnel Records Center 
(NPRC) furnish copies of the Veteran's personnel records 
(including all disciplinary actions), mental health 
evaluations, a physical, and clinical records (including 
treatment for a nervous breakdown).  In response, the NPRC 
mailed to the RO the Veteran's personnel records along with 
his disciplinary actions.  Significantly, the Board observes 
that NPRC's response, in August 2006, also notified the RO 
that medical records should be requested under a different 
code.  The record is unclear as to whether the RO submitted a 
new request under the alternative code.  In addition, the 
record is unclear as to whether NPRC responded to the RO's 
separate request for clinical, or inpatient, records.  In 
light of the above, the Board believes it appropriate to 
again request the Veteran's service personnel and treatment 
records (including mental health records).  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

Also, it appears that all VA treatment records may not be 
associated with the claims file.  The Board observes that a 
VA Form 10-7131, dated in August 1973, references treatment 
from the Tampa, Florida VA Hospital, and the Veteran also 
listed such treatment on his June 1976 claim.  It appears as 
though the Veteran received treatment from the Miami, Florida 
VA Medical Center in 1977 and 1979, as referenced on VA Form 
10-7131's dated in November 1977 and March 1979.  The Board 
observes that these records are not associated with the 
claims file.  The Board is required to obtain relevant VA 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  As such, the AMC/RO should obtain any missing VA 
treatment records relevant to the appeal.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 612-13 (1992).

Furthermore, in light of the need to return the case for 
additional development and in order to afford the Veteran 
every consideration with his appeal, the Board believes it 
appropriate to provide the Veteran with another opportunity 
to authorize VA to obtain any pertinent private treatment 
records.  The record reflects that the Veteran reports having 
received relevant private treatment for some of his claimed 
disabilities; however, all treatment records may have not 
been associated with the claims file.  In this regard, the 
Board notes that the Veteran has stated that his first post-
service mental health treatment was at the Jennie Sealy 
Hospital in Galveston, Texas in December 1972.  Nevertheless, 
the Veteran is reminded that he has an obligation to 
cooperate fully with VA's efforts to obtain the medical 
records, specifically including any necessary authorization 
from the Veteran.  38 C.F.R.
§ 3.159(c)(1).  While VA has a duty to assist the Veteran in 
the development of his claim, the Veteran has a duty to 
cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Finally, the Board notes that multiple records within the 
claims file (including a July 1997 VA compensation and 
pension examination report and the Veteran's July 2003 claim) 
which suggests that the Veteran was receiving Social Security 
Administration (SSA) disability benefits.  Indeed, a January 
1997 application for VA benefits the Veteran listed that he 
expected SSI benefits to begin in March 1997.  Associated 
with the claims file are is a July 2007 document which 
indicated that a claim for some type of benefits from the SSA 
was denied.  Regardless of whether the SSA granted or denied 
benefits, VA must make efforts to obtain any relevant medical 
evidence and/or administrative decisions regarding any claim 
by the Veteran for SSA disability benefits.  On remand the 
RO/AMC must either obtain relevant records associated with 
any claim by the Veteran for SSA disability benefits, or, if 
the records do not exist or are not obtainable, obtain a 
negative reply from the SSA.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

If VA is unable to obtain any of the records which the 
Veteran has identified, the RO/AMC must provide the Veteran 
with notice consistent with 38 C.F.R. § 3.159(e).  

The record reflects that the Veteran has not been afforded a 
VA examination to assess the nature and etiology of his 
claimed psychiatric disabilities.  Of note is that the 
Veteran reported experiencing depression and excessive worry 
on his May 1965 Report of Medical History, he has been 
diagnosed since service with numerous psychiatric conditions, 
and has provided some indication of an association between 
his current psychiatric disorders and his service.  Hence, on 
remand, the Veteran must be provided with the opportunity for 
a VA examination to determine from what psychiatric 
disabilities he suffers and the etiology of any such 
disability or disabilities.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and 
administrative decisions associated with 
any claim by the Veteran for SSA 
disability benefits, regardless of whether 
the claim was granted, and associate any 
such records with the claims file.  If no 
records are obtainable, obtain a negative 
reply and associate that reply with the 
claims file

2.  Send a letter to the Veteran and his 
representative requesting that the Veteran 
identify any relevant post-service medical 
treatment (including the names, locations, 
and approximate dates), and provide the 
necessary authorization(s) for release of 
such to VA.  Then take appropriate action 
to obtain and associate with the claims 
file any private medical records 
identified, including treatment records 
from the Jennie Sealy Hospital in 
Galveston, Texas from 1972 to 1973.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.  

3.  Send a letter to the Veteran and his 
representative, asking the Veteran to 
identify the dates of the following events 
that he alleged occurred aboard the U.S. 
S. Shangri-la (CVA38):

(a)  a storm in which he reported injury 
while steering the ship.

(b)  The gun fights and other incidents 
that he alleged occurred in connection 
with mutinous activity.  

Make all necessary efforts to verify those 
events, including verification by the U.S. 
Army and Joint Service Records Research 
Center (JSRRC)

4.  Take appropriate action to obtain and 
associate with the claims file any and 
ship logs (USS Shangri-La (CVA-38)) 
pertaining to the Veteran's offenses in 
July 1966 and with regard to the mutinous 
activity that the Veteran described in his 
2003 claim.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims file.

5.  Obtain any outstanding VA treatment 
records relevant to the appeal, 
specifically including records from the 
Tampa, Florida VA Hospital from 1973, and 
from the Miami, Florida VA Medical 
Center from 1977 to 1979.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims file. 

6.  Take appropriate action to obtain and 
associate with the claims file any service 
treatment and mental health records that 
are not already incorporated into the 
claims file.  The Board is particularly 
interested in mental health and medical 
records from 1966, including treatment 
while aboard the USS Shangri-La (CVA-38) 
and treatment from the Guantanamo Bay 
Naval Base, to include inpatient 
(clinical) as well as outpatient 
treatment.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims file.  

7.  For any records identified by the 
Veteran but not obtained through VA's 
efforts to assist the Veteran, provide the 
Veteran with notice consistent with 
38 C.F.R. § 3.159(e).  

8.  After the foregoing development has 
been completed, the Veteran should be 
scheduled for an appropriate VA 
psychiatric examination to ascertain the 
nature and etiology of all current 
psychiatric disabilities.  The examiner 
must be provided with the Veteran's claims 
file, the claims file must be reviewed in 
conjunction with the examination, and the 
examiner must annotate his or her report 
as to whether the claims file was 
reviewed.  Any indicated tests should be 
accomplished, and all special tests and 
clinical findings should be clearly 
reported.

The examiner must clearly report all 
psychiatric disabilities found to be 
present.  

As to each acquired psychiatric disability 
which is diagnosed, the examiner should 
respond to the following:

Is it at least as likely as not (i.e. a 
50% or higher degree of probability) 
that the psychiatric disability was 
manifested during or otherwise caused 
by the Veteran's active duty service.

In answering this question, the examiner 
should explain the medical rationale for 
any conclusions and discuss any relevant 
service and post-service records. A mere 
recitation of facts and conclusion without 
a rationale is not an adequate 
examination.  

9.  Thereafter, any additional development 
deemed appropriate should be undertaken, 
including additional examination of the 
Veteran if necessary.  See 38 C.F.R. § 
3.159(c).  See also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

10.  After ensuring that the above is 
completed, readjudicate the issues on 
appeal.  If any benefit sought is not 
granted in full, provide the Veteran and 
his representative an appropriate 
supplemental statement of the case and 
afford an appropriate opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


